Matter of Camari L. (Theresa M.) (2016 NY Slip Op 02364)





Matter of Camari L. (Theresa M.)


2016 NY Slip Op 02364


Decided on March 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-02163
 (Docket No. N-15402-14)

[*1]In the Matter of Camari L. (Anonymous). Administration for Children's Services, respondent; Theresa M. (Anonymous), appellant.


Richard Cardinale, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Ingrid R. Gustafson of counsel; Brett Bacon on the brief), for respondent.
Karen M. Jansen, White Plains, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Daniel Turbow, J.), dated March 13, 2015. The order, insofar as appealed from, after a dispositional hearing, placed the subject child in the custody of the Commissioner of Social Services of Kings County until the completion of the next permanency hearing.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal, which is from so much of an order of disposition as placed the child in the custody of the Commissioner of Social Services of Kings County until the completion of the next permanency hearing, must be dismissed as academic, as the next permanency hearing has been completed (see Matter of Adriel R. [David P.], 117 AD3d 744, 745; Matter of Ifeiye O., 53 AD3d 501, 501-502; Matter of Jason Brian B., 33 AD3d 995).
BALKIN, J.P., SGROI, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court